EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by Nathan Black (Registration# 66191) based on the interview conducted on 31 May 2022 as follows:

1. 	(Proposed Amendment) A method in a computing device, comprising:
	transmitting a query to a plurality of search services;
	receiving a plurality of query result sets from two or more, and less than all, of the plurality of search services in response to the query and actively displaying in a user interface a graphical indication of a failure to receive a first query result set, from at least one search service of the plurality of search services, that identifies the first query result set;
	generating a comparer function by applying a ranking algorithm to the plurality of query result sets that orders [[the]] query results of the plurality of query result sets without regard to a received order of the query results in the plurality of query result sets, including generating an intermediate comparer function based on a subset of the plurality of query result sets received from the search services while waiting for a remainder of the plurality of query result sets to be received; 
	merging the plurality of query result sets into a merged query result set based on the comparer function in a manner that maintains an internal order of each received query result set of the plurality of query result sets provided by the search services in the merged query result set, including generating an intermediate merged query result set by merging the subset of the plurality of query result sets based on the intermediate comparer function; 
	displaying in the user interface at least a portion of the merged query result set at least partially concurrently with the indication of the failure;
	receiving another query result set, from another search service of the search services and subsequent to said merging the query sets, in response to the query; 
	enabling a user to interact with a user interface to accept the another query result set; 
	generating a second intermediate comparer function by applying the ranking algorithm to the another query result [[sets]] set that orders other query results of the another query result set without regard to a received order thereof; 
	generating a second intermediate merged query result set by merging the another query result set and the subset of the plurality of query result sets based on the second intermediate comparer function; and
	displaying in the user interface at least a portion of the another query result set with the at least a portion of the merged query result set.

2. 	(Proposed Amendment) The method of claim 1, further comprising:
	generating the query at a software development tool as a software package query;
wherein said receiving the plurality of query result sets comprises:
	receiving a respective query result set from each search service that lists one or more software packages available at the search service matching the software package query.

3. 	(Proposed Amendment) The method of claim 1, wherein said generating a comparer function comprises:
	weighting the query results of the plurality of query result sets according to the TF-IDF (term frequency and inverse document frequency) weighting algorithm; and
	ordering the weighted query results of the plurality of query result sets to generate the comparer function.

4. 	(Cancelled)

5. 	(Previously Presented) The method of claim 1, further comprising:
	displaying at least a highest ranked portion of the merged query result set.

6. 	(Proposed Amendment) The method of claim 5, further comprising:
	enabling a user to filter the display of the merged query result set so that only [[the]] a corresponding query result set of a selected search service is displayed.

7. 	(Cancelled) 

8. 	(Cancelled) 

9. 	(Previously Presented) The method of claim 1, further comprising:
	enabling the user to interact with the user interface to reverse acceptance of the another query result set.

10. 	(Proposed Amendment) The method of claim 1, wherein said receiving the plurality of query result sets 
	displaying in the user interface an indication of at least one query result set successfully received from a responding search service.

11. 	(Proposed Amendment) A computing device, comprising:
	at least one processor circuit; and 
	at least one memory that stores instructions configured to be executed by the at least one processor circuit, the instructions configured to perform operations for querying multiple search services, the operations comprising:
		transmitting a query to a plurality of search services,
		receiving a plurality of query result sets from two or more, and less than all, of the plurality of search services in response to the query and actively displaying in a user interface a graphical indication of a failure to receive a first query result set, from at least one search service of the plurality of search services, that identifies the first query result set,
		generating a comparer function by applying a ranking algorithm to the plurality of query result sets that orders [[the]] query results of the plurality of query result sets without regard to a received order of the query results in the plurality of query result sets, including generating an intermediate comparer function based on a subset of the plurality of query result sets received from the search services while waiting for a remainder of the plurality of query result sets to be received, 
		merging the plurality of query result sets into a merged query result set based on the comparer function in a manner that maintains an internal order of each received query result set of the plurality of query result sets provided by the search services in the merged query result set, including generating an intermediate merged query result set by merging the subset of the plurality of query result sets based on the intermediate comparer function, 
	displaying in the user interface at least a portion of the merged query result set at least partially concurrently with the graphical indication of the failure,
	receiving another query result set, from another search service of the search services and subsequent to said merging the query sets, in response to the query, 
	enabling a user to interact with the user interface to accept the another query result set, 
	generating a second intermediate comparer function by applying the ranking algorithm to the another query result [[sets]] set that orders other query results of the another query result set without regard to a received order thereof; 
	generating a second intermediate merged query result set by merging the another query result set and the subset of the plurality of query result sets based on the second intermediate comparer function; and
	displaying in the user interface at least a portion of the another query result set with the at least a portion of the merged query result set.

12. 	(Proposed Amendment) The computing device of claim 11, wherein the operations further comprise:
	generating the query at a software development tool as a software package query;
wherein said receiving the plurality of query result sets comprises:
	receiving a respective query result set from each search service that lists one or more software packages available at the search service matching the software package query.

13. 	(Original) The computing device of claim 11, wherein said generating a comparer function comprises:
	weighting the query results of the plurality of query result sets according to the TF-IDF (term frequency and inverse document frequency) weighting algorithm; and
	ordering the weighted query results of the plurality of query result sets to generate the comparer function.

14. 	(Cancelled)

15. 	(Previously Presented) The computing device of claim 11, wherein the operations further comprise:
	displaying at least a highest ranked portion of the merged query result set.

16. 	(Proposed Amendment) The computing device of claim 15, wherein the operations further comprise:
	enabling a user to filter the display of the merged query result set so that only [[the]] a corresponding query result set of a selected search service is displayed.

17. 	(Cancelled)

18. 	(Cancelled) 

19. 	(Proposed Amendment) The computing device of claim 11, wherein said receiving the plurality of query result sets 
	displaying in the user interface an indication of at least one query result set successfully received from a responding search service.

20. 	(Proposed Amendment) A physical, hardware-based computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processor circuit, perform a method, the method comprising: 
	generating a query to transmit to a plurality of search services;
	receiving a plurality of query result sets from two or more, and less than all, of the plurality of search services in response to the query, and generating a comparer function by applying a ranking algorithm to the plurality of query result sets that orders [[the]] query results of the plurality of query result sets without regard to a received order of the query results in the plurality of query result sets, said generating a comparer function including generating an intermediate comparer function based on a subset of the plurality of query result sets received from the search services while waiting for a remainder of the plurality of query result sets to be received; 
	actively displaying by a user interface a graphical indication of a failure to receive a first query result set, from at least one search service of the plurality of search services, that identifies the first query result set; 
	merging the plurality of query result sets into a merged query result set based on the comparer function in a manner that maintains an internal order of each received query result set of the plurality of query result sets provided by the search services in the merged query result set, including generating an intermediate merged query result set by merging the subset of the plurality of query result sets based on the intermediate comparer function; 
	displaying in the user interface at least a portion of the merged query result set at least partially concurrently with the graphical indication of the failure;
	receiving another query result set, from another search service of the search services and subsequent to said merging the query sets, in response to the query; 
	enabling a user to interact with a user interface to accept the another query result set; 
	generating a second intermediate comparer function by applying the ranking algorithm to the another query result [[sets]] set that orders other query results of the another query result set without regard to a received order thereof; 
	generating a second intermediate merged query result set by merging the another query result set and the subset of the plurality of query result sets based on the second intermediate comparer function; and
	displaying in the user interface at least a portion of the another query result set with the at least a portion of the merged query result set.

21. 	(Previously Presented) The computer-readable storage medium of claim 20, wherein the method comprises:
	generating the query as a software package query; 
	wherein each of the plurality of query result sets lists one or more software packages available at its respective search service matching the software package query.

22. 	(Proposed Amendment) The computer-readable storage medium of claim 20, wherein the method further comprises:
	weighting the query results of the plurality of query result sets according to the TF-IDF (term frequency and inverse document frequency) weighting algorithm; and
	ordering the weighted query results of the plurality of query result sets in generating the comparer function.

23.	(Previously Presented) The computer-readable storage medium of claim 20, wherein the method further comprises:
	displaying at least a highest ranked portion of the merged query result set.

24.	(Proposed Amendment) The computer-readable storage medium of claim 23, wherein the method further comprises:
	enabling a user to filter the display of the merged query result set so that only [[the]] a corresponding query result set of a selected search service is displayed.

25.	(Previously Presented) The computer-readable storage medium of claim 20, wherein the method further comprises:
	enabling the user to interact with the user interface to reverse acceptance of the another query result set.

26.	(Proposed Amendment) The computer-readable storage medium of claim 20, wherein said receiving the plurality of query result sets 
	displaying in the user interface an indication of at least one query result set successfully received from a responding search service.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claim limitations “including generating an intermediate comparer function based on a subset of the plurality of query result sets received from the search services while waiting for a remainder of the plurality of query result sets to be received”, “including generating an intermediate merged query result set by merging the subset of the query result sets based on the intermediate comparer function”, “generating a second intermediate comparer function by applying the ranking algorithm to the another query result sets that orders other query results of the another query result set without regard to a received order thereof; generating a second intermediate merged query result set by merging the another query result set and the subset of the query result sets based on the second intermediate comparer function” in combination with other claim limitations set forth in respective independent claims 1, 11 and 20 overcome available prior art based on the complete search. Also, the Applicant’s Arguments/Remarks from pages 3-5 submitted on 05/09/2022 are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/
Primary Examiner, Art Unit 2156